                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 KEVIN MENGE,

               Plaintiff,                                No. C20-1016-LTS

 vs.                                            MEMORANDUM OPINION AND
                                               ORDER ON CROSS MOTIONS FOR
 SIMON’S TRUCKING, INC.,                       PARTIAL SUMMARY JUDGMENT
               Defendant.

                            ___________________________

                                  I.     INTRODUCTION
        This case is before me on cross motions for partial summary judgment. Simon’s
Trucking seeks summary judgment on Counts I and II, in part, and on Counts III, IV and
V in their entirety (Doc. 23). Menge has filed a resistance (Docs. 39, 44) and Simon’s
Trucking has filed a reply (Doc. 57).
        Menge seeks summary judgment on part of Count I (Doc. 32). Simon’s Trucking
has filed a resistance (Doc. 47) and Menge has filed a reply (Doc. 51). Menge has
requested oral argument, but I find it to be unnecessary. See Local Rule 7(c).


                            II.        PROCEDURAL HISTORY
        On May 5, 2020, Menge filed a complaint (Doc. 1) asserting claims under the
Family Medical Leave Act (FMLA) (Count I) and the Fair Labor Standards Act (FLSA)
(Count II) against Simon’s Trucking.        On August 24, 2020, he filed an amended
complaint (Doc. 15) to add claims for disability discrimination and retaliation under both
the Iowa Civil Rights Act (ICRA) (Count III) and the Americans with Disabilities Act




       Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 1 of 28
(ADA) (Count IV) and age discrimination under the ICRA (Count V). 1
       Simon’s Trucking then filed a motion (Doc. 16) to dismiss all claims in Counts
III, IV and V on grounds that they are untimely, as they arose more than 300 days before
Menge filed his administrative complaint with the ICRC and EEOC. In an order (Doc.
21) filed on December 8, 2020, I granted Simon’s Trucking’s motion and limited the
scope of Counts III, IV and V to events that occurred after July 5, 2019. This case is set
for a jury trial beginning October 18, 2021.


                    III.   SUMMARY JUDGMENT STANDARDS
       Any party may move for summary judgment regarding all or any part of the claims
asserted in a case. Fed. R. Civ. P. 56(a). Summary judgment is appropriate when “the
pleadings, depositions, answers to interrogatories, and admissions on file, together with
affidavits, if any, show that there is no genuine issue of material fact and that the moving
party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).
       A material fact is one that “‘might affect the outcome of the suit under the
governing law.’” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus,
“the substantive law will identify which facts are material.” Id. Facts that are “critical”
under the substantive law are material, while facts that are “irrelevant or unnecessary”
are not. Id.
       An issue of material fact is genuine if it has a real basis in the record, Hartnagel
v. Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citing Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)), or when “‘a reasonable jury could
return a verdict for the nonmoving party’ on the question.” Woods v. DaimlerChrysler
Corp., 409 F.3d 984, 990 (8th Cir. 2005) (quoting Anderson, 477 U.S. at 248). Evidence

1
  Menge filed an administrative complaint with the Iowa Civil Rights Commission (ICRC) and
the Equal Employment Opportunity Commission (EEOC) on April 30, 2020, and obtained right-
to-sue letters soon after filing the amended complaint. Docs. 15 at 13–17; 17 at 1.
                                             2

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 2 of 28
that only provides “some metaphysical doubt as to the material facts,” Matsushita, 475
U.S. at 586, or evidence that is “merely colorable” or “not significantly probative,”
Anderson, 477 U.S. at 249–50, does not make an issue of material fact genuine.
        As such, a genuine issue of material fact requires “sufficient evidence supporting
the claimed factual dispute” so as to “require a jury or judge to resolve the parties'
differing versions of the truth at trial.” Anderson, 477 U.S. at 248–49. The party moving
for entry of summary judgment bears “the initial responsibility of informing the court of
the basis for its motion and identifying those portions of the record which show a lack of
a genuine issue.” Hartnagel, 953 F.2d at 395 (citing Celotex, 477 U.S. at 323). Once
the moving party has met this burden, the nonmoving party must go beyond the pleadings
and by depositions, affidavits, or otherwise, designate specific facts showing that there
is a genuine issue for trial. Mosley v. City of Northwoods, 415 F.3d 908, 910 (8th Cir.
2005). The nonmovant must show an alleged issue of fact is genuine and material as it
relates to the substantive law. If a party fails to make a sufficient showing of an essential
element of a claim or defense with respect to which that party has the burden of proof,
then the opposing party is entitled to judgment as a matter of law. Celotex, 477 U.S. at
322.
        In determining if a genuine issue of material fact is present, I must view the
evidence in the light most favorable to the nonmoving party. Matsushita, 475 U.S. at
587–88. Further, I must give the nonmoving party the benefit of all reasonable inferences
that can be drawn from the facts. Id. However, “because we view the facts in the light
most favorable to the nonmoving party, we do not weigh the evidence or attempt to
determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo & Co., 383
F.3d 779, 784 (8th Cir. 2004). Instead, “the court’s function is to determine whether a
dispute about a material fact is genuine.” Quick v. Donaldson Co., Inc., 90 F.3d 1372,
1376–77 (8th Cir. 1996). On cross motions for summary judgment, the “court must rule
on each party's motion on an individual and separate basis, determining, for each side,
whether a judgment may be entered in accordance with the Rule 56 standard.” 10A
                                             3

       Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 3 of 28
Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and
Procedure § 2720 (3d ed. 1998).
       No unique summary judgment standards apply to employment discrimination
cases. Torgerson v. City of Rochester, 643 F.3d 1031, 1042-43 (8th Cir. 2011) (en banc)
(rejecting prior decisions that applied a “discrimination case exception” to the analysis
of summary judgment motions). Thus, “the focus of inquiry at the summary judgment
stage ‘always remains on the ultimate question of law: whether the evidence is sufficient
to create a genuine issue of fact as to whether the employer intentionally discriminated
against the plaintiff because of [the protected characteristic].’”        Strate v. Midwest
Bankcentre, Inc., 398 F.3d 1011, 1018 (8th Cir. 2005) (quoting Rothmeier v. Investment
Advisers, Inc., 85 F.3d 1328, 1336-37 (8th Cir. 1996)).


                                IV.    RELEVANT FACTS
       The following facts are undisputed unless otherwise noted.
       Menge began working for Simon’s Trucking as a maintenance coordinator in
2009.2 Doc. 47-1 at 1. His main responsibilities were coordinating truck repairs and
body shop work, ensuring that replacement parts were in stock and supervising the truck
wash bay. Docs. 39-1 at 6–10; 47-1 at 6–7. He typically worked from 5:30 a.m. to 6:00
p.m., approximately 55 to 60 hours per week, at a rate of $16.00 per hour for the first
50 hours of work and time-and-a-half for all additional hours. Doc. 39-1 at 13–14.
       In October 2018, Menge sought and received leave under the FMLA to undergo
coronary artery bypass surgery. Id. at 14. While he was on leave, Menge’s work duties
were performed primarily by Mike Schute, who began helping Menge perform some of
his duties after being hired in 2016 and was also named as a maintenance coordinator in
March 2018. Docs. 39-1 at 8–9; 47-1 at 2, 4. After continuing to receive treatment in

2
 Menge received the maintenance coordinator title a few years after being hired as a “parts and
service manager,” but there is no evidence that the change in title impacted any of his
responsibilities. Docs. 39-1 at 2; 47-1 at 1.
                                              4

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 4 of 28
the months following his surgery, Menge’s doctors cleared him to return to work, without
restrictions, on January 7, 2019. Doc. 47-1 at 2–3.
      Menge spoke by telephone with his supervisor, Justin Philipp, a few days before
he returned to work on January 7, 2019. Doc 47-1 at 10. Menge informed Philipp that
he had received a job offer from another company that would pay him more and require
fewer hours, but he wanted to remain with Simon’s Trucking. Id.; Doc. 34 at 60. Menge
told Philipp that it would be nice to work fewer hours and Philipp responded that he could
accommodate that request if Menge chose to return. Doc. 47-1 at 10–11. The parties
disagree, however, as to whether Menge and Philipp discussed how accommodating the
request might affect Menge’s work responsibilities and pay going forward.
      When Menge returned to work on January 7, 2019, Philipp assigned him to work
on an inventory maintenance and organization project. Doc. 39-1 at 15. This project
included physically inspecting the inventory and repair tools, cleaning and reorganizing
the inventory shelves, and updating the inventory report in Simon’s Trucking’s computer
system. Id. Philipp expected Menge to focus on the inventory project for the entirety of
each day. Doc. 52 at 13. Consequently, Menge rarely, or no longer, performed many
of the duties he performed before his FMLA leave, such as maintaining the company’s
preventative maintenance program, coordinating repairs and body shop work, supervising
and assigning projects to six to fifteen employees, and performing “lot checks” to see
which trucks needed service. Docs. 47-1 at 6–7; 52 at 11–13. Schute continued to
perform most of these tasks, as he did while Menge was on FMLA leave. Docs. 47-1 at
6–7; 52 at 11–13. Philipp also reduced Menge’s workweek to 45 to 50 hours, though at
a higher rate of $16.50 per hour and time-and-a-half for hours worked over 40 in a given
week. Docs. 39-1 at 15; 47-1 at 11–12.
      Shortly after returning to work, Menge realized that his new work schedule was
not financially viable, as his reduction in hours lowered his pay by approximately $300
per week. Doc. 52 at 15. That reduction in hours also affected other benefits, such as
decreasing the number of paid vacation days he accrued each month from ten to eight.
                                            5

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 5 of 28
Doc. 47-1 at 14. Menge asked Philipp if he could return to his pre-FMLA work schedule
of 55 to 60 hours per week, but Philipp denied his request and told him that he would not
be allowed to work the same number of overtime hours as he did before taking FMLA
leave. Docs. 47-1 at 12–13; 52 at 15–16.
       Menge continued to work on the inventory project at a reduced number of hours
until he injured his leg in June 2019. Doc. 39-1 at 16. Due to the leg injury and resulting
diabetes-related complications, Menge took approximately six weeks off work. Id.; Doc.
52 at 18.    During Menge’s absence, Philipp hired Jeff Elliot to work as another
maintenance coordinator. Doc. 52 at 21. Menge returned to work on August 5, 2019,
and resumed working on the inventory project. Doc. 39-1 at 17.
       In December 2019, Philipp informed Menge that he was concerned about Menge’s
lack of progress on the inventory project. Id. at 20. Philipp had not given Menge a
deadline by which to complete the project, but claims he expected the project to take
approximately six months to complete. Docs. 39-1 at 15; 52 at 22. Whether Philipp
expressed such concerns to Menge, or advised Menge of ways he could work more
efficiently, before December 2019 is disputed.
       In response to Philipp’s concerns, Menge reported that the work was slow because
of frequent interruptions and the thoroughness with which he cleaned and organized the
inventory. Doc. 52 at 23. Menge also suggested changes to quicken his pace on the
project. Id. Nevertheless, Philipp terminated Menge’s employment on January 8, 2020.
Id. When asked for a reason, Philipp told Menge that he had been taking too long on the
inventory project and that his position was being eliminated. Id. Menge asked Philipp
if he could return to his previous duties as a maintenance coordinator, but Philipp refused,
stating he did not believe Menge could handle the stress of that position. Id. at 24.




                                             6

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 6 of 28
                                  V.     ANALYSIS
      Menge asserts five claims against Simon’s Trucking:
      Count I – interference and retaliation under the FMLA;
      Count II – failure to pay overtime wages under the FLSA;
      Count III – disability discrimination and retaliation under the ICRA;
      Count IV – disability discrimination and retaliation under the ADA; and
      Count V – age discrimination under the ICRA.
Doc. 15. Menge seeks summary judgment on part of Count I, his FMLA “interference”
claim. Doc. 32. Simon’s Trucking seeks summary judgment on Counts I and II in part
and Counts III, IV and V in their entirety. Doc. 23. I will address the arguments for
summary judgment on each count in order.


A.    Count I – FMLA Claims
      Under the FMLA, an employee is entitled to take “twelve weeks of leave from
work during any twelve-month period if the employee meets certain statutory
requirements.” Pulczinski v. Trinity Structural Towers, Inc., 691 F.3d 996, 1005 (8th
Cir. 2012) (citing 29 U.S.C. § 2612(a)(1)). Any employee who takes leave under the
FMLA is entitled, upon returning from leave, to be restored to his or her former position
or an equivalent. 29 U.S.C. § 2614(a)(1). An employer may not “interfere with,
restrain, or deny the exercise of or the attempt to exercise” rights provided under the
FMLA. Id. § 2615(a)(1). It also may not “discharge or in any other manner discriminate
against any individual for opposing any practice made unlawful” by the FMLA. Id. §
2615(a)(2). If an employer violates an employee’s FMLA rights, the FMLA allows the
employee to recover “consequential damages and appropriate equitable relief.” Ragsdale
v. Wolverine World Wide, Inc., 535 U.S. 81, 87 (2002); 29 U.S.C. § 2617(a).
      Menge argues that Simon’s Trucking violated the FMLA in two ways. First, he
argues that Simon’s Trucking interfered with his FMLA rights by failing to reinstate him
to his former position, or an equivalent position, when he returned from FMLA leave.
                                           7

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 7 of 28
The Eighth Circuit recognizes this type of claim as an “entitlement claim,” as Menge
“alleges a denial of a benefit to which he was entitled under the [FMLA].” Johnson v.
Wheeling Mach. Prods., 779 F.3d 514, 517 (8th Cir. 2015).
       Second, Menge argues that Simon’s Trucking fired him in retaliation for taking
FMLA leave. While the Eighth Circuit recognizes retaliation as one of the three types
of claims under the FMLA, Menge’s allegations actually state a discrimination claim –
he contends Simon’s Trucking fired him because he exercised his rights under the FMLA,
not that it retaliated “against him for opposing a practice made unlawful under the
FMLA.” See id. at 517–18; Pulczinski, 691 F.3d at 1007. As such, I will refer to
Menge’s FMLA claims as the “entitlement claim” and the “discrimination claim.”


       1.     Entitlement Claim
       Menge seeks summary judgment on his entitlement claim. He must show (1) he
was eligible for FMLA leave, (2) Simon’s Trucking was on notice of his need for FMLA
leave and (3) Simon’s Trucking denied him benefits to which he was entitled under the
FMLA. Hasenwinkel v. Mosaic, 809 F.3d 427, 432 (8th Cir. 2015). For purposes of
these motions, Simon’s Trucking disputes only the third element.
       Menge argues that Simon’s Trucking denied him benefits protected by the FMLA
by failing to reinstate him to the same or an equivalent position after his return from
FMLA leave. As noted above, the FMLA requires employers to restore employees
returning from FMLA leave to the same “position of employment held by the employee
when the leave commenced” or “an equivalent position with equivalent employment
benefits, pay, and other terms and conditions of employment.”                29 U.S.C. §
2614(a)(1)(A)–(B). A position is “equivalent” when it “is virtually identical to the
employee’s former position in terms of pay, benefits and working conditions, including
privileges, perquisites and status[,] . . . [and] involves the same or substantially similar
duties and responsibilities, which must entail substantially equivalent skill, effort,
responsibility, and authority.” 29 C.F.R. § 825.215. Reinstatement is guaranteed “even
                                             8

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 8 of 28
if the employee has been replaced or his or her position has been restructured to
accommodate the employee’s absence.” Id. § 825.214.3
         For several reasons, Menge argues that the inventory position to which he was
assigned after his FMLA leave was not the same as or equivalent to his previous position
as a maintenance coordinator. Before his FMLA leave, Menge’s primary duties as a
maintenance     coordinator    included    maintaining     Simon    Trucking’s     preventative
maintenance program, performing lot checks to see which vehicles needed repairs,
ordering parts, and coordinating repairs and body shop work. After returning to work,
however, Menge worked almost exclusively on the inventory project, while Schute
primarily, if not exclusively, performed the duties of maintenance coordinator. Menge’s
hours were reduced from 55 to 60 hours per week to approximately 40 to 50 hours.
Despite a 50 cents per hour pay increase, and overtime pay beginning at 40 hours instead
of 50 hours, his weekly pay dropped by approximately $300. The reduction in hours
also decreased the hours of paid vacation Menge accrued each month.
       Simon’s Trucking contends that these changes did not violate the FMLA. It argues
that Menge was in fact returned to the same position he held before his FMLA leave
because neither his title as maintenance coordinator, nor his authority to perform the
duties of that position, were ever revoked. Menge may have performed some of his
previous duties less frequently, but this was only because he was assigned to focus on
organizing and maintaining inventory, which was one of his duties as a maintenance
coordinator that he had not had time to perform before his FMLA leave. Even if the
inventory position was not the same as Menge’s prior position, Simon’s Trucking argues
that it was at least an equivalent position.



3
  An exception to the reinstatement requirement is that an employer does not have to reinstate an
employee who is unable to perform an essential function of his or her job at the end of FMLA
leave. Bloom v. Metro Heart Grp. of St. Louis, Inc., 440 F.3d 1025, 1030 (8th Cir. 2006).
There appears to be no dispute that Menge remained qualified for the maintenance coordinator
position upon his return from FMLA leave.
                                               9

      Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 9 of 28
         As for the changes to Menge’s weekly pay and benefits, Simon’s Trucking argues
that Menge actually received a better compensation plan after taking FMLA leave. It
notes that Menge received a 50-cent per hour raise and that he began receiving overtime
pay at 40 hours instead of 50 hours. Because he worked approximately the same number
of overtime hours before and after his FMLA leave, his opportunity to earn overtime pay
was essentially the same. And while the reduction to Menge’s hours reduced his weekly
pay, it did not change the fact that he was compensated at a better rate. In any event,
Simon’s Trucking argues that any change in Menge’s pay, benefits and duties after
returning from FMLA leave was the result of Menge’s own request for fewer hours and
that it did not violate the FMLA by accommodating that request.
         In evaluating whether positions are equivalent, courts look beyond whether the
employee keeps his or her title to consider whether “the job duties and essential functions
of the newly assigned position are materially different from those of the employee’s pre-
leave position.” Cooper v. Olin Corp., Winchester Div., 246 F.3d 1083, 1091 (8th Cir.
2001).     It appears undisputed that Menge’s day-to-day responsibilities shifted after he
returned from leave. See, e.g., Doc. 52 at 12–13 (Simon’s Trucking admitting that
Menge stopped performing certain work or performed certain work less frequently upon
his return from leave). Even if he had some inventory-related responsibilities prior to
his leave, upon return, the inventory project became Menge’s focus. See, e.g., id. at 13.
These changes cut in Menge’s favor. See Olinger v. Renville Cty. Hospital & Clinics,
423 F. Supp. 3d 680, 688 (D. Minn. 2019) (plaintiff did not show as a matter of law that
his post-FMLA leave position was materially different from his pre-leave position in part
because the duties to which he was assigned “were a significant part of [his]
responsibilities before his leave”); Haskell v. CentraCare Health Sys. – Long Praire, 952
F. Supp. 2d 838, 846 (D. Minn. 2013) (“Removing duties comprising a substantial
component of Haskell’s job . . . and replacing them with different duties requiring
different skills . . . could reasonably be construed as a material change.”).


                                            10

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 10 of 28
       The changes to Menge’s pay and hours are less clear cut. Upon his return, Menge
received an hourly raise but was assigned to work fewer hours. He did begin to earn
overtime pay at 40 hours instead of 50 hours, but Philipp restricted him from working
the same number of hours he had worked before taking FMLA leave. Doc. 52 at 16.
       Cutting against Menge is the fact that the parties dispute to what extent he
requested these changes. “FMLA does not prohibit an employer from accommodating
an employee’s request to be restored to a different shift, schedule, or position which
better suits the employee’s personal needs on return from leave . . . .” 29 C.F.R. §
825.215(e)(4); see also Ward v. Sevier Cty. Gov’t, 440 F. Supp. 3d 899, 916 (E.D. Tenn.
2020) (“By granting Plaintiff’s request for a different position upon return from leave,
Defendant provided Plaintiff the FMLA benefits to which she was entitled.”), appeal
dismissed, No. 20-5315, 2020 WL 3442263 (6th Cir. May 19, 2020). Philipp and Menge
had a telephone call in early 2019 prior to Menge’s return from FMLA leave. The parties
agree that Philipp and Menge discussed Menge working fewer hours upon his return from
leave but they dispute the specifics of the conversation. Doc. 51-1 at 2. The parties also
dispute the extent to which the conversation discussed changes to his job duties versus
his doing a different job. Id. at 1.
       While Menge presents a strong argument that he was not returned to an equivalent
position, I find there to be a genuine dispute of fact as to whether this resulted from
Menge’s own request. Based on the record before me, granting summary judgment on
Menge’s entitlement claim is not appropriate. Haskell, 952 F. Supp. 2d at 847 (“[T]he
test for equivalence . . . generally presents a fact question for the jury . . . .) (citations
omitted).


       2.     Discrimination Claim
       Menge argues that Simon’s Trucking discriminated against him for taking FMLA
leave by first demoting him (placing him in the inferior inventory position with reduced


                                             11

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 11 of 28
hours) and then terminating his employment. Simon’s Trucking seeks summary judgment
on this claim only as it applies to the termination of Menge’s employment.
      FMLA discrimination claims are evaluated under the McDonnell Douglas burden-
shifting framework. Pulczinski, 691 F.3d at 1007. That framework first requires Menge
to establish a prima facie case; he must show “(1) that he engaged in activity protected
under the [FMLA], (2) that he suffered a materially adverse employment action, and (3)
that a causal connection existed between [his] action[s] and the adverse employment
action[s].” Id. This means showing that the alleged adverse employment actions “w[ere]
motivated by [Menge’s] exercise of rights under the FMLA.” Id. at 1006–07. If Menge
establishes a prima facie case, Simon’s Trucking bears the burden of articulating a valid,
non-discriminatory reason for the adverse employment action that was taken.           See
Wierman v. Casey’s Gen. Stores, 638 F.3d 984, 999 (8th Cir. 2011).            If Simon’s
Trucking meets this burden, Menge must then show that the explanation Simon’s
Trucking proffered is pretext for discrimination. See id.
      Simon’s Trucking argues that Menge has failed, as a matter of law, to establish
that Simon’s Trucking’s decision to terminate his employment one year after his return
from FMLA leave was motivated by that leave. It asserts that there is no evidence of
this alleged motivation other than the fact that the termination decision occurred after
Menge took FMLA leave. According to Simon’s Trucking, the termination decision
occurred far too long after Menge’s FMLA leave to create a genuine dispute as to whether
the decision was motivated by that leave.
      Menge appears to agree that there is little, if any, evidence that his FMLA leave
played a direct part in Simon’s Trucking’s decision to terminate his employment a year
later. However, he argues that Simon’s Trucking is nonetheless liable for the harm
caused by his termination because it was a direct result of Simon’s Trucking’s earlier act
of discrimination – demoting him to the inventory position with reduced hours upon his
return from leave. According to Menge, since employers are liable for all damages


                                            12

    Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 12 of 28
caused by FMLA discrimination,4 and there is a genuine issue of fact as to whether the
assignment to the inventory position constituted FMLA discrimination, there is also a
genuine issue of fact as to whether his subsequent discharge violated the FMLA.
         Simon’s Trucking responds by arguing that even if Menge’s assignment to the
inventory position constituted FMLA discrimination, Menge has failed to show that it
directly led to his discharge. Simon’s Trucking argues that Menge was fired for poor
performance and has failed to show how his assignment to the inventory project caused
his poor performance. Without a direct line of causation between Menge’s assignment
to the inventory position and his ultimate discharge for poor performance, Simon’s
Trucking contends that Menge’s discriminatory termination claim fails regardless of the
merits of his discriminatory demotion claim.
         Simon’s Trucking is correct that an interval of approximately one year is, on its
own, too great to support a prima facie discrimination claim. See, e.g., Smith v. Allen
Health Sys., Inc., 302 F.3d 827, 833 (8th Cir. 2002) (finding a two-week interval
“barely” sufficient to establish causation for plaintiff’s prima facie case). But prior
discriminatory actions may contribute to showing a causal connection. Burciaga v.
Ravago Americas, LLC, 56 F. Supp. 3d 987, 1000 (S.D. Iowa 2014) (citing Hite v.
Vermeer Mfg. Co., 446 F.3d 858, 866 (8th Cir. 2006)), aff’d, 791 F.3d 930 (8th Cir.
2015). Indeed, “[a]n employee may attempt to ‘shorten the gap between her protected
activity and the adverse action by showing that shortly after she [engaged in the protected
activity, the employer] took escalating adverse and retaliatory action against her.’” Hite,
446 F.3d at 866 (quoting Kasper v. Federated Mut. Ins. Co., 425 F.3d 496, 503 (8th
Cir. 2005)) (alteration in original).
         As noted above, there remains an open question of whether Simon’s Trucking
discriminated against Menge in assigning him the inventory project upon his return from
work. However, “intervening unprotected conduct” may break any connection between


4
    See 29 U.S.C. § 2617(a)(1)(A).
                                            13

       Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 13 of 28
an employee taking FMLA leave and the employee’s termination.                Lovelace v.
Washington Univ. Sch. of Med., 931 F.3d 698, 707 (8th Cir. 2019) (quoting Kiel v.
Select Artificials, Inc., 169 F.3d 1131, 1136 (8th Cir. 1999) (en banc)). It is undisputed
that Philipp informed Menge in December 2019 that his progress on the inventory project
was inadequate.    This intervening record of poor performance erodes any causal
connection between his requesting accommodation and his termination. See Burciaga,
56 F. Supp. 3d at 1000 (plaintiff’s “series of mistakes” at work eroded causal connection
between protected activity and termination) (quoting Kiel, 169 F.3d at 1136).
      Further, I find Menge’s reliance on cases such as Webb v. St. Louis Post-Dispatch,
51 F.3d 147, 148–49 (8th Cir. 1995), to be unpersuasive. In Webb, the Eighth Circuit
observed that the defendant employer’s ultimate decision to discharge the plaintiff “was
not directly motivated by his race, but by his unexcused absenteeism.” Id. at 148. But
the court noted that there remained an outstanding question of whether the employer had
earlier discriminated against the employee by refusing him an accommodation. Id. This
raised a related question of whether the absenteeism would have occurred if the employer
would have granted the requested accommodation. Id. This consideration contributed
to the court reversing the district court’s granting of summary judgment in the employer’s
favor. Id. at 148–49.
      The facts at issue here are materially different. Nothing in the record suggests
that Simon’s Trucking’s alleged demotion of Menge deprived him of something (an
accommodation, for example) that he needed to complete the inventory project. In other
words, even if he was discriminatorily demoted, there is no indication that this
discrimination affected his ability to perform his new tasks. Therefore, I find Menge
fails to establish a prima facie case of FMLA discrimination and Simon’s Trucking is
entitled to summary judgment on Count I’s discrimination claim as it pertains to Menge’s
termination.




                                           14

    Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 14 of 28
B.     Count II – FLSA Claim
       Under the FLSA, certain employers must compensate non-exempt employees at
overtime rates – at least one-and-a-half times their normal rates of pay – for hours worked
in excess of statutorily-defined weekly maximums. 29 U.S.C. § 207. An employee who
does not receive overtime pay as the FLSA requires is entitled to recover the amount of
unpaid overtime compensation from his or her employer. Id. § 216(b). The employee
is also entitled to recover liquidated damages in the same amount unless the employer
shows that it acted in good faith and reasonably believed that the acts or omissions
comprising its violation did not violate the FLSA. Id. §§ 216(b); 260.
       Menge argues that Simon’s Trucking willfully, and in bad faith, violated the FLSA
before he took FMLA leave by paying him overtime wages only for time worked in
excess of 50 hours per week instead of the statutorily-established 40 hours. Because he
argues that Simon’s Trucking’s violations were willful, he seeks to recover unpaid
overtime, as well as liquidated damages in the same amount, for every violation that
occurred up to three years before commencing this action. See id. § 255(a) (establishing
a three-year statute of limitations for willful violations compared to the normal two-year
statute of limitations).
       Simon’s Trucking seeks summary judgment only on the issue of whether it
willfully violated the FLSA.5 It argues that Menge’s supervisors – including Philipp and
Jill Proctor (Simon’s Trucking’s human resources manager) – attempted to ascertain the
FLSA’s requirements and believed that Menge’s position and duties as a maintenance
coordinator exempted him from the FLSA’s overtime requirements. Therefore, even if




5
  In its initial motion for summary judgment, Simon’s Trucking sought summary judgment on
Count II in its entirety, arguing that it did not violate the FLSA because Menge was exempt from
its overtime provisions. Doc. 26 at 18. However, after considering Menge’s position, Simon’s
Trucking withdrew its motion for summary judgment as to whether Menge was exempt from the
FLSA’s overtime provisions and whether it acted in good faith. See Doc. 57 at 20.
                                              15

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 15 of 28
Philipp’s and Proctor’s conclusions are found to be erroneous, Simon’s Trucking argues
that their error cannot constitute, as a matter of law, willful infringement of the FLSA.
       Because the parties agree that there is a genuine dispute as to whether Simon’s
Trucking’s actions violated the FLSA, and whether it acted in good faith despite possible
violations, I find it would be inappropriate to grant summary judgment for Simon’s
Trucking on the issue of willfulness. The Eighth Circuit has recognized that the issues
of good faith and willfulness in the context of FLSA violations, though distinct, are
intertwined. See Jarrett v. ERC Properties, Inc., 211 F.3d 1078, 1084 (8th Cir. 2000).
Many of the facts Simon’s Trucking relies on to show that no violation of the FLSA was
willful (e.g., that its employees sincerely attempted to ascertain the FLSA’s requirements)
also go to the issue of good faith are disputed. Therefore, like with the issue of good
faith, I find that the willfulness issue is for the jury to resolve. Simon’s Trucking’s
motion for summary judgment as to that issue will be denied.


C.     Counts III and IV – Disability Discrimination and Retaliation (ADA and ICRA)
      As claims under the ICRA are generally analyzed under the same framework as
those under ADA, I will consider Simon’s Trucking’s arguments for summary judgment
on Counts III and IV together. See Sieverding v. Humach, LLC, No. C18-1030-LTS,
2020 WL 966579, at *10 (N.D. Iowa Feb. 27, 2020) (“When the parties ‘do not dispute
the application of federal analysis, disability claims under the ICRA are generally
analyzed in accord with the ADA.’”) (quoting Gretillat v. Care Initiatives, 481 F.3d 649,
652 (8th Cir. 2007)).


       1.     Disability Discrimination
      Parties may prove intentional discrimination under the ADA either by direct or
indirect evidence. Lipp v. Cargill Meat Sols. Corp., 911 F.3d 537, 543 (8th Cir. 2018)
(citing Griffith v. City of Des Moines, 387 F.3d 733, 736 (8th Cir. 2004)). Menge argues
that he has presented direct evidence of disability discrimination. He argues in the
                                            16

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 16 of 28
alternative that he puts forward sufficient indirect evidence of discrimination, analyzed
pursuant to the McDonnell Douglas burden-shifting framework, for his claims to go to
the jury. Simon’s Trucking contests both arguments.


              a.     Direct evidence of discrimination
       “Direct evidence includes evidence of conduct or statements by persons involved
in the decisionmaking process that may be viewed as directly reflecting the alleged
discriminatory attitude, where it is sufficient to support an inference that discriminatory
attitude more likely than not was a motivating factor.” Lipp, 911 F.3d at 543 (quoting
Schierhoff v. GlaxoSmithKline Consumer Healthcare, L.P., 444 F.3d 961, 966 (8th Cir.
2006) (internal quotation marks omitted)). Menge cites the following as evidence of
direct discrimination: (1) when Philipp informed Roger Simon (Simon’s Trucking’s
owner and former president) of his decision to discharge Menge, Simon commented that
he understood the decision because he thought Menge had “no giddy up and go, no
walking fast[,] . . . no gumption;” (2) when Menge returned to work following surgery,
Philipp explained that he was “looking out for Menge’s health” in assigning him to the
inventory project and Philipp later testified that he was concerned about Menge’s physical
capabilities; and (3) Philipp refused to accommodate Menge’s disability, thereby
demonstrating a discriminatory attitude. Doc. 44 at 12–14.
       In evaluating whether statements constitute direct evidence of discrimination,
courts consider the speaker, the content and the causal connection between the statements
and the adverse employment decision. Bauer v. Metz Baking Co., 59 F. Supp. 2d 896,
903 (N.D. Iowa 1999) (analyzing Eighth Circuit precedent in setting out these criteria).
Simon’s statements meet none of these criteria. First, the speaker does not have to be
the decisionmaker but must be involved in the decision-making process. Id. Simon was
not involved in the discharge decision. The testimony Menge cites make clear that Simon
made these comments after Philipp informed him of that decision.


                                            17

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 17 of 28
       This same fact informs whether there is a causal connection between the statements
and Menge’s discharge.        Because the statements occurred after Philipp had already
decided to terminate Menge’s employment, they could not have influenced the decision.
Finally, although the content of Simon’s comments related to Menge, they do not betray
discriminatory animus toward the disabled. Id. at 905 (“Although the comments may
have related to Bauer herself, they certainly do not relate to the abilities of older
employees.”).     Indeed, these same comments could reasonably be made about an
unproductive, non-disabled employee. Id. (noting that the kind of questions to which the
plaintiff was subjected “are as commonly directed at persons in their twenties as to
persons in their late fifties”).
       Nor do Philipp’s statements constitute direct evidence of discrimination. “‘Stray
remarks in the workplace,’ ‘statements by nondecisionmakers,’ and ‘statements by
decisionmakers unrelated to the decisional process’ do not constitute direct evidence.”
Schierhoff, 444 F.3d at 966 (quoting Radabaugh v. Zip Feed Mills, Inc., 997 F.2d 444,
449 (8th Cir. 1993)). Philipp’s statement that he was concerned for Menge’s health
occurred months before Menge’s discharge and has no express connection to the
termination decision. See Twymon v. Wells Fargo & Co., 462 F.3d 925, 934 (8th Cir.
2006) (finding no direct evidence of discrimination where none of the decisionmakers’
alleged comments “were related to the decisional process itself”). When there is this
significant separation in time, Menge must offer a “specific link between the comments
and [his] termination.” Barkhoff v. Bossard N. Am., Inc., 684 F. Supp. 2d 1096, 1106
(N.D. Iowa 2010). Instead, Menge attempts to link this evidence to contemporaneous,
allegedly adverse decisions made by Philipp (for example, Philipp allegedly demoting
Menge). He then argues that these decisions ultimately “coalesced” in his termination.
Doc. 44 at 14. In so arguing, Menge implicitly admits he lacks a direct link between the
evidence and his termination.       This is inconsistent with claiming to present direct
evidence. See Bauer, 59 F. Supp. 2d at 906 (“The chain of inferences upon which


                                            18

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 18 of 28
Bauer’s ‘causal link’ argument relies is itself indicative of the fact that Kelly’s questions
simply are not ‘direct’ evidence of discriminatory intent.”)
       Finally, Menge argues that Philipp’s alleged failure to accommodate a leg injury
Menge sustained in June 2019 (an injury he alleges constitutes a disability) constitutes
evidence of direct discrimination because it evinces a discriminatory attitude. 6 “[W]hen
the plaintiff relies on a discriminatory ‘attitude’ in the workplace to justify Price
Waterhouse analysis, there must be a showing of a causal relationship between that
attitude and the adverse employment action.” Hutson v. McDonnell Douglas Corp., 63
F.3d 771, 780 (8th Cir. 1995) (citing Sargent v. Paul, 16 F.3d 946, 948 (8th Cir. 1994)).
The conduct Menge alleges as evidence of a discriminatory attitude did not occur in the
decision-making process and Menge produces no other evidence that the alleged attitude
infected Philipp’s decision-making at the time of the discharge. Again, this is inconsistent
with presenting direct evidence of discrimination. Bauer, 59 F. Supp. 2d at 906. For
all of these reasons, Menge has failed to offer direct evidence of disability discrimination.


              b.     Indirect evidence of discrimination
       Simon’s Trucking argues that Menge cannot establish a prima facie case of
disability discrimination because there is no evidence that his alleged disabilities factored
into his termination. It further argues that even if Menge establishes a prima facie case,
he cannot establish that Simon’s Trucking’s legitimate, nondiscriminatory reason for
discharge was pretext. Menge disagrees as to both arguments.
       Assuming without deciding that Menge can establish a prima facie case of
disability determination, the parties do not appear to contest that Simon’s Trucking has




6
  Simon’s Trucking contests whether Menge’s leg injury constituted a disability, arguing it was
“transitory and minor in nature.” Doc. 57 at 8 n.2 (citing 29 C.F.R. § 1630.15(f)). It is not
necessary to resolve this issue to decide this motion.
                                              19

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 19 of 28
articulated a legitimate, non-discriminatory reason for terminating Menge. 7 The burden
thus shifts back to Menge to show pretext. To do so, he must present sufficient evidence
that Simon’s Trucking’s reason is false and that discrimination was the real reason for
his termination. Lors v. Dean, 595 F.3d 831, 834 (8th Cir. 2010) (quoting McNary v.
Schreiber Foods, Inc., 535 F.3d 765, 769 (8th Cir. 2008)) (per curiam). “Because the
employer’s ‘motive and intent are at the heart of a discrimination case,’ the central inquiry
‘is whether [disability] was a factor in the employment decision at the moment it was
made.’” E.E.O.C. v. Wal-Mart Stores, Inc., 477 F.3d 561, 570 (8th Cir. 2007) (quoting
Sabree v. United Bhd. of Carpenters & Joiners Local No. 33, 921 F.2d 396, 403 (1st
Cir.1990)) (alteration and emphasis in original).              “[E]vidence of pretext and
discrimination is viewed in light of the employer’s justification.” Chappell v. Bilco Co.,
675 F.3d 1110 (quoting Sprenger v. Fed. Home Loan Bank of Des Moines, 253 F.3d
1106, 1111 (8th Cir. 2001)).
       To show that the employer’s reason was false, a plaintiff may argue, among other
things, that the discharge contravened the employer’s own policy or practice, that the
employee was complying with the employer’s reasonable expectations at the time of
termination or that the employer treated the employee differently than similarly situated
employees. Canning v. Creighton Univ., 995 F.3d 603, 612–13 (8th Cir. 2021). Menge
offers no evidence supporting any of these arguments. He does not allege that Simon’s
Trucking violated any of its own policies in terminating his employment. It is undisputed
that Philipp had warned Menge that his progress on the inventory progress was




7
  When terminating Menge’s employment in January 2020, Philipp explained that Menge failed
to make timely progress on the inventory project. Doc. 52 at 23. This is a legitimate, non-
discriminatory reason for discharge. See McKey v. U.S. Bank Nat’l Ass’n, 978 F.3d 594, 599
(8th Cir. 2020) (employee’s failure to timely and efficiently complete assignments constituted a
legitimate, nondiscriminatory reason for her termination); Chambers v. Travelers Cos., Inc.,
668 F.3d 559, 567 (8th Cir. 2012) (“performance deficiencies” constitute a non-discriminatory
reason for termination).
                                              20

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 20 of 28
insufficient a month prior to the discharge. And Menge has provided no comparator
evidence.
       Menge instead argues that Simon’s Trucking acted inconsistently by neglecting the
inventory project after his discharge. He argues that this demonstrates that the inventory
project was not actually important to Simon’s Trucking and instead was an excuse to
discharge him.    This argument is unavailing.     Whether an employee is performing
satisfactorily on a project and whether the project itself is worth continuing are distinct
inquiries. An employer may find an employee’s poor performance worthy of discharge
and simultaneously believe that the project on which the employee has been working is
not worth further investment. Indeed, Menge’s argument would put employers and courts
in untenable positions. To ward off liability, an employer might feel compelled to
continue a project it would otherwise retire. If the employer abandons the project, a
court may then ask to review whether that decision constituted sound business judgment.
But see Carter v. Pulaski Cty. Special Sch. Dist., 956 F.3d 1055, 1059 (8th Cir. 2020)
(“Federal courts do not sit as super personnel departments reviewing the wisdom or
fairness of the business judgments made by employers . . . .”) (quoting Edmund v.
MidAmerican Energy Co., 299 F.3d 679, 685–86 (8th Cir. 2002)).
       Menge has also failed to put forward sufficient evidence that the real reason for
his discharge was discrimination. Simon’s comments occurred after Philipp had decided
to terminate Menge’s employment, meaning those comments could not have affected
Philipp’s decision. Bozue v. Mut. of Omaha Ins. Co., --- F. Supp. 3d ----, 2021 WL
1666849, at *15 (E.D. Mo. Apr. 28, 2021) (“[A]ctions and statements from a non-
decisionmaker fall short of establishing pretext when they could not have influenced the
decision.”) (citing Wittenburg v. Am. Exp. Fin. Advisors, Inc., 464 F.3d 831, 837 (8th
Cir. 2006)) (sex discrimination context).   Meanwhile, the comments from Philipp that
Menge relies upon occurred months prior to Menge’s termination and have no express
connection to the termination decision. See Walton v. McDonnell Douglas Corp., 167
F.3d 423, 428 (8th Cir. 1999) (a decision-maker’s stray remarks “that are remote in time
                                            21

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 21 of 28
do not support a finding of pretext for intentional age discrimination”); Simmons v. Oce-
USA, Inc., 174 F.3d 913, 916 (8th Cir. 1999) (race discrimination context).
       Finally, Menge points to his allegation that Philipp demoted him and failed to
accommodate him as evidence of pretext. In Kells v. Sinclair Buick-GMC Truck, Inc.,
210 F.3d 827, 833–34 (8th Cir. 2000), abrogated on other grounds, Torgerson v. City
of Rochester, 643 F.3d 1031 (8th Cir. 2011), the Eighth Circuit held that a court may
consider an employer’s earlier failure to accommodate an employee as evidence of intent
and pretext. However, there are material differences between Kells and this case. In
Kells, the plaintiff asserted a constructive discharge claim under the ADA and relied on
three distinct denials of requested accommodations, along with other evidence, to
demonstrate “a disregard for its obligations to Kells under federal disability laws.” 210
F.3d at 830-34. The court held that this cumulation of evidence was sufficient to generate
an issue of fact as to whether the defendant’s actions were motivated by Kells’ disability.
Id. at 834. Here, Menge does not claim constructive discharge but instead relies on
alleged events that are remote in time to argue that a decision to terminate his employment
was motivated by discrimination. Moreover, the alleged, prior events do not contradict
or otherwise address the legitimacy of Simon’s Trucking’s reason for terminating Menge.
See Henderson v. Ford Motor Co., 403 F.3d 1026, 1036 (8th Cir. 2005) (“Her only
possible evidence of pretext—that Ford had discriminated against her in the distant past
and (might have) failed to accommodate her in the recent past—are not close in time to
the alleged adverse employment action, and are not related to the legitimacy of such
action.”) (similarly analyzing and distinguishing Kells).
       For all of these reasons, Menge has failed to put forward sufficient evidence that
Simon’s Trucking’s stated reason for terminating him was pretext for discrimination.
Simon’s Trucking is entitled to summary judgment on his ADA and ICRA disability
discrimination claims.




                                            22

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 22 of 28
      2.     Retaliation
      Within Counts III and IV, Menge also alleges that Simon’s Trucking’s decision to
terminate his employment was motivated by retaliation for his accommodation requests.
Doc. 15 at 8, 10. He requested accommodations when he had his heart surgery in
October 2018 and when he sustained a leg injury in June 2019. Simon’s Trucking argues
that Menge fails to establish a causal connection between these requested accommodations
and his discharge. Simon’s Trucking also argues that Menge failed to exhaust these
claims.
      Menge’s response does not address either of Simon’s Trucking’s arguments as to
his retaliation claim. “[F]ailure to oppose a basis for summary judgment constitutes
waiver of that argument.” Satcher v. Univ. of Ark. at Pine Bluff Bd. of Trs., 558 F.3d
731, 735 (8th Cir. 2009). “[T]he non-moving party is responsible for demonstrating any
genuine dispute of material fact that would preclude summary judgment.” Paskert v.
Kemna-ASA Auto Plaza, Inc., 950 F.3d 535, 540 (8th Cir.) (citing id.), cert. denied, 141
S. Ct. 894 (2020). Despite Menge’s abandonment of his retaliation claims, I will address
them to determine whether Simon’s Trucking has demonstrated that it is entitled to
summary judgment on those claims.
      To succeed on a disability retaliation claim, “there must either be direct evidence
of retaliation or an inference of retaliation must be created under the McDonnell Douglas
burden-shifting framework.” E.E.O.C. v. Prod. Fabricators, Inc., 763 F.3d 963, 972
(8th Cir. 2014) (citing Lors, 746 F.3d at 865). In the absence of direct evidence, “a
plaintiff must show that (1) she engaged in a statutorily protected activity, (2) the
employer took an adverse action against her, and (3) there was a causal connection
between the adverse action and the protected activity.” Hill v. Walker, 737 F.3d 1209,
1218 (8th Cir. 2013).
      For the reasons stated above, with regard to disability discrimination, I find that
Menge has not presented direct evidence of retaliation. Turning to the McDonnell
Douglas framework, Simon’s Trucking argues Menge fails to present a prima facie case
                                           23

    Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 23 of 28
because he cannot establish a causal connection. Menge may point to the fact that his
discharge followed his requesting accommodation. However, the decision to terminate
employment was made many months after his request. See Myers v. Hog Slat, Inc., 55
F. Supp. 3d 1145, 1158 (N.D. Iowa 2014) (“[T]he Eighth Circuit Court of Appeals has
found that a discharge occurring within two weeks of a protected action was ‘barely’
sufficient to establish causation for purposes of a prima facie case.”) (quoting Smith, 302
F.3d at 833). Further, the statements by Philipp and Simon that Menge cited to argue
disability discrimination have no express connection to any request for accommodations.
Indeed, and as set forth above, Philipp’s statement came months before Menge’s
discharge and Simon’s comments occurred after Philipp had already made the termination
decision. Menge provides no other evidence linking these requests to his termination.
See, e.g., Orr v. City of Rogers, 232 F. Supp. 3d 1052, 1067 (W.D. Ark. 2017)
(plaintiff’s comparator evidence contributed to a court finding causal connection between
plaintiff requesting accommodation and plaintiff’s termination).
       Finally, “‘intervening’ negative conduct” by the plaintiff “erode[s]” causal
connections between the adverse action and the protected activity. Bernard v. St. Jude
Med. S.C., Inc., 398 F. Supp. 3d 439, 466 (D. Minn. 2019) (quoting Kiel v. Select
Artificials, Inc., 169 F.3d 1131, 1136 (8th Cir. 1999) (en banc)). It is undisputed that
Philipp informed Menge in December 2019 that his progress on the inventory project was
inadequate. This record of poor performance after his request for accommodation, but
before his January 2020 discharge, thus erodes any causal connection between his
requests for accommodation and the termination of his employment. See Lenzen v.
Workers Comp. Reins. Ass’n, 705 F.3d 816, 822 (8th Cir. 2013) (employee’s poor work
performance and insubordination precluded any inference of a causal connection between
the employee engaging in protected activity and the employee’s termination).
       For these reasons, Simon’s Trucking is entitled to summary judgment on Menge’s
retaliation claims under the ADA and the ICRA.


                                            24

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 24 of 28
D.    Count V – Age Discrimination Claim (ICRA)
      Age discrimination claims brought under the ICRA are subject to the McDonnell
Douglas burden shifting analysis. Ridout v. JBS USA, LLC, 716 F.3d 1079, 1083 (8th
Cir. 2013) (citing Tusing v. Des Moines Ind. Cmty. Sch. Dist., 639 F.3d 507, 514–16
(8th Cir. 2011)). Such claims are analyzed in the same fashion as claims brought under
the Age Discrimination in Employment Act (ADEA), but the causation standards under
the two statutes are “slightly different.” Id. Specifically, the ADEA requires a showing
of “but for” causation while the ICRA requires a showing and the ICRA requiring a
showing that age discrimination was a “motivating factor.”        Id. (citing DeBoom v.
Raining Rose, Inc., 772 N.W.2d 1, 13 (Iowa 2009)).
      Simon’s Trucking argues that Menge cannot establish a prima facie case of age
discrimination because he has presented no evidence that age was a factor in Simon’s
Trucking’s discharge decision. Simon’s Trucking also argues that even if Menge could
establish a prima facie case, he has not produced evidence sufficient to show that Simon’s
Trucking’s proffered reason for his discharge was pretext. Menge responds that there is
sufficient evidence to create a jury question, including (1) Simon’s Trucking hired an
individual 25 years younger than Menge to replace him, (2) Philipp made remarks in the
past that he wanted to hire “younger guys;” and (3) when Philipp informed Simon of his
decision to terminate Menge, Simon observed that Menge lacked “giddyup and go,” that
he was not “walking fast” and that he lacked “gumption.” Doc. 44 at 19. Menge also
testified that Philipp once refused to hire a candidate due to the candidate’s age. Doc.
23-2 at 59.
      Simon’s Trucking replies (1) that Philipp’s alleged comments are dated and thus
unrelated to the decision to discharge Menge and (2) that Menge’s testimony regarding
Philipp’s refusal to hire a candidate is no more than a conclusory allegation of age
discrimination. Regarding Simon’s comments, Simon’s Trucking argues that Simon was
not the decisionmaker responsible for discharging Menge, that Simon’s comments


                                           25

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 25 of 28
occurred after Philipp had decided to terminate Menge’s employment and that Simon’s
comments pertained to Menge’s work ethic, not his age.
      Assuming without deciding that Menge can establish a prima facie case of age
discrimination, the parties again do not appear to dispute that Simon’s Trucking has
articulated a legitimate, non-discriminatory reason for terminating Menge’s employment.
The burden thus returns to Menge to produce sufficient evidence demonstrating pretext.
      The fact that Simon’s Trucking hired someone younger than Menge to replace him
is not sufficient to create a jury question. Carraher v. Target Corp., 503 F.3d 714, 719
(8th Cir. 2007) (citing Nelson v. J.C. Penney Co., Inc., 75 F.3d 343, 346 (8th Cir.
1996)).   Nor are Philipp’s comments about hiring younger employees sufficient.
According to Menge, Philipp made these comments “over the years.” Doc. 39-2 at 16.
But dated stray remarks do not establish pretext. Walton v. McDonnell Douglas Corp.,
167 F.3d 423, 428 (8th Cir. 1999) (“[S]tray remarks . . . that are remote in time do not
support a finding of pretext for intentional age discrimination.”); Reynolds v. Land
O’Lakes, Inc., 112 F.3d 358, 363 (8th Cir. 1997) (“Because these statements were stale
and unrelated to the decision-making process, we conclude that they were ‘stray
remarks,’ insufficient to establish pretext.”).   Indeed, even comments that suggest
“discriminatory feelings toward older employees in general” are insufficient to show
pretext; the evidence must “directly deal” with “whether [the plaintiff] was discriminated
against on account of age.” Gardner v. Wal-Mart Stores, Inc., 2 F.4th 745, 749 (8th
Cir. 2021) (quoting Hammer v. Ashcroft, 383 F.3d 722, 727 (8th Cir. 2004)). Philipp’s
comments do not “directly deal” with the decision to discharge Menge.
      Simon’s comments are also insufficient to show pretext. “[C]omments and actions
that could speak to age animus can generally support pretext only when they are made by
the decision-maker or influence the decision-making process.” McMannes v. United
Rentals, Inc., 371 F. Supp. 2d 1019, 1032 (N.D. Iowa 2005); see also Hitt v. Harsco
Corp., 356 F.3d 920, 925 (8th Cir. 2004) (“While we have noted that ‘stray remarks’
regarding age may be relevant to establishing a prima facie case or pretext under some
                                           26

    Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 26 of 28
circumstances, such comments are not persuasive evidence of motive when the remarks
are made by persons other than a decisionmaker.”) (citing McGirt v. McRentals, Inc.,
337 F.3d 979, 983 (8th Cir. 2003)). Simon was not the decision-maker. Rather, it is
undisputed that Philipp made the decision to terminate Menge’s employment and later
informed Simon of that decision. Further, the timing of Simon’s comments preclude any
finding that they show pretext.      Because Philipp had already made the decision to
discharge Menge prior to Simon’s comments, the comments could not have influenced
his decisional process.
       Finally, as noted above, Menge testified that Philipp once refused to hire a
candidate because of the candidate’s age. Doc. 23-2 at 59. He provides no other
information, such as the candidate’s name or age, and no additional evidence that the
candidate’s age motivated Philipp’s decision. Id. This testimony amounts to nothing
more than a conclusory allegation of age discrimination and thus fails to support finding
pretext. Rose-Maston v. NME Hosps., Inc., 133 F.3d 1104, 1109 (8th Cir. 1998)
(“[U]nsubstantiated and conclusory allegations are insufficient to support an inference of
pretext.”) (citing Davenport v. Riverview Gardens Sch. Dist., 30 F.3d 940, 945 (8th Cir.
1994)).
       Menge has failed to produce sufficient evidence on which a reasonable jury could
find pretext. Therefore, Simon’s Trucking is entitled to summary judgment on Menge’s
claim for age discrimination under the ICRA.


                                  VI.    CONCLUSION
       Menge’s motion (Doc. 32) for partial summary judgment is denied. Simon’s
Trucking’s motion (Doc. 23) for partial summary judgment is granted in part and denied
in part, as set forth in this order. As a result:
       1.     The FMLA entitlement claim in Count I will proceed to trial.
       2.     The FMLA discrimination claim in Count I will proceed to trial, but only
as to Menge’s alleged demotion upon returning from FMLA leave.               The FMLA
                                             27

     Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 27 of 28
discrimination claims in Count I is dismissed as to the termination of Menge’s
employment.
      3.      Count II will proceed to trial.
      4.      All claims set forth in Counts III, IV and V are dismissed.


     IT IS SO ORDERED.
     DATED this 1st day of September, 2021.




                                          __________________________
                                          Leonard T. Strand, Chief Judge




                                            28

    Case 2:20-cv-01016-LTS-MAR Document 59 Filed 09/01/21 Page 28 of 28
